Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16-26 of parent Application No. 16346094. Although the claims at issue are identical, they are not patentably distinct from each other because they are same variants of each other.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 112, second paragraph as being indefinite for failing to particularly point and distinctly claim the subject matter which applicant regards as the invention 
 	In claim 16, recites "the poll required field includes information related to whether a polling is required after the SSW procedure” is/are not clear what these are in reference to. Also, the description of the present application fails to provide a clear and complete description on the invention as well as the above terms. Therefore, the corresponding technical means in the present invention is unclear, and consequently, have no well-defined meaning for the skilled person and do not comprise any inherent features which can be derived from the wording of these terms as such. However, the claims will be given a broad reasonable interpretation for the purposes of examination as best understood.

Claims 17-18 are rejected for similar reasons as stated for claim 16. 
 	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corderio US 20180007607 in view of Kasher US 20160285522

1.    A method used in a wireless Local Area Network (WLAN) system, the method performed by a station (STA) and comprising:
performing a sector sweep (SSW) procedure based on a SSW packet or a short SSW packet (Corderio: fig. 2, unit 208), wherein the short SSW packet includes a countdown field having a length of 11 bits (Corderio: fig. 4, unit 406),
in response to the SSW procedure, transmitting a SSW feedback frame (Corderio: fig. 2, unit 212); and
in response to the SSW feedback frame, receiving a SSW acknowledgment (ACK) frame (Corderio: fig. 2, unit 214),
wherein each of the SSW feedback frame and the SSW ACK frame includes a Signal-to- Noise Ratio (SNR) report field having a length of 8 bits, a poll required field having a length of 1 bit, and a control field having a length of 1 bit (Corderio: [0193-0199, 0274-0288, 0297-0300, 0347-0348, fig. 4, unit 406), 
wherein the SNR report field is contiguous to the poll required field, and
wherein the control field includes information related to whether the SSW procedure is performed based on the short SSW packet (Corderio: fig. 2, unit 208).
Corderio merely discloses the SSW ACK frame includes a Signal-to- Noise Ratio (SNR) report field having a length of 8 bits, a poll required field having a length of 1 bit, wherein the SNR report field is contiguous to the poll required field
Kasher further teaches the SSW ACK frame includes a Signal-to- Noise Ratio (SNR) report field having a length of 8 bits, a poll required field having a length of 1 bit, wherein the SNR report field is contiguous to the poll required field (Kasher: fig. 7, unit 702 [0047] - SSW Feedback field 702 contains a Sector Select field of 6 bits, a DMG Antenna Select field of 2 bits, an SNR report field of 8 bits, and a Poll Required field of 1 bit) in order to enable an initiator to instruct a responder to revert to previous beamforming settings for one or both of the initiator-responder link and the responder-initiator link [0047]
Thus, it would have been obvious to one ordinary skill in the art before the effective filing claim invention to include the above recited limitation into Coderio’s invention in order to enable an initiator to instruct a responder to revert to previous beamforming settings for one or both of the initiator-responder link and the responder-initiator link [0047], as taught by Kasher

2.    The method of claim 1, wherein the SSW procedure is performed based on an initiator sector sweep (ISS) and a responder sector sweep (RSS) (Corderio: fig. 2, unit 200).

3.    The method of claim 1, wherein each of the SSW feedback frame and the SSW ACK frame further includes a sector select field having a length of 6 bits and a directional multi gigabit (DMG) antenna select field having a length of 2 bits (Kasher: fig. 7, unit 702 [0047]).

4.    The method of claim 1, wherein the control field has a value of ‘1” for the SSW procedure being performed based on the short SSW packet (Corderio: fig. 4, unit 402).



16. The method of claim 1, wherein the SNR report field includes information related to a value of SNR measured during the SSW procedure, and the poll required field includes information related to whether a polling is required after the SSW procedure.

16. The method of claim 1, wherein the SNR report field includes information related to a value of SNR measured during the SSW procedure, and the poll required field includes information related to whether a polling is required after the SSW procedure (Kasher: fig. 7, unit 702 [0047]).

Regarding claims 6-15, 17-18, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-5, 16, where the difference used is a “STA” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Response to Amendment
Applicant's arguments with respect to claim(s) 1-18 have been considered but are moot in view of the new ground(s) of rejection.

Remark: 
The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 

           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the Examiner directs the applicant to those responses above.
            
In addition, an interview could expedite the prosecution.

Conclusion
            Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415